Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (Sasai, Takuya; “Development of a Guide Robot interacting with the User using Information projection” Aug 2011, IEEE, Pg. 1297-1302; https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=5985849, hereinafter referred to as “Sasa”) in view of Tamayama et al. (U.S. Pat. 6,924,741).
In regard to claim 1, Sasa teaches a pairing display device (see Fig. 1, user detected by guide robot to project floor guidance) comprising: processing circuitry to detect a user who is paired with a movable object having a projector and a detector (see Fig. 2, robot hardware includes PC and LRF and cameras), by using the detector (see Fig. 4); and to display, when the user is detected, information showing that the user is paired with the movable object on a floor in a vicinity of the movable object, by using the projector (see at least Pg. 1297 Col. 2, Ln 10-20 displaying dialog box if robot can detect user, and Fig. 12 and 15 detecting the user and providing instructions to come closer, directions, and warnings of danger specifically for the detected user on the tour).
Sasa is not relied upon to teach wherein the processing circuitry displays an image showing a state in which the movable object and the user are paired with each other on the floor in the vicinity of the movable object.
However, Tama teaches wherein the processing circuitry displays an image showing a state in which the movable object and the user are paired with each other on the floor in the vicinity of the movable object (see Figs. 7 and 8 displaying whether an individual or in a group state).
It would have been obvious to a person of ordinary skill in the art to modify the device of Sasa to include the grouping state display of Tama so as to easily determine between groups of people and/or prevent people from getting lost (see Col. 7, Ln 10-15).
	In regard to claim 9, Sasa teaches a pairing display system comprising: a movable object having a projector and a detector (see Fig. 1, user detected by guide robot to project floor guidance); and processing circuitry to detect a user who is paired with the movable object (see Fig. 2, robot hardware includes PC and LRF and cameras), by using the detector (See Fig. 4); and to display, when the user is detected, information showing that the user is paired with the movable object on a floor in a vicinity of the movable object, by using the projector  (see at least Pg. 1297 Col. 2, Ln 10-20 displaying dialog box if robot can detect user, and Fig. 12 and 15 detecting the user and providing instructions to come closer, directions, and warnings of danger specifically for the detected user on the tour).
Sasa is not relied upon to teach wherein the processing circuitry displays an image showing a state in which the movable object and the user are paired with each other on the floor in the vicinity of the movable object.
However, Tama teaches wherein the processing circuitry displays an image showing a state in which the movable object and the user are paired with each other on the floor in the vicinity of the movable object  (see Figs. 7 and 8 displaying whether an individual or in a group state).
It would have been obvious to a person of ordinary skill in the art to modify the device of Sasa to include the grouping state display of Tama so as to easily determine between groups of people and/or prevent people from getting lost (see Col. 7, Ln 10-15).
In regard to claim 10, Sasa teaches a pairing display method comprising: detecting a user who is paired with a movable object having a projector and a detector (see Fig. 1, user detected by guide robot to project floor guidance), by using the detector  (see Fig. 4); when the user is detected, displaying information showing that the user is paired with the movable object on a floor in a vicinity of the movable object, by using the projector (see at least Pg. 1297 Col .2 Ln 10-20 displaying dialog box if robot can detect user, and Fig. 12 and 15 detecting the user and providing instructions to come closer, directions, and warnings of danger specifically for the detected user on the tour).
Sasa is not relied upon to teach and displaying an image showing a state in which the movable object and the user are paired with each other on the floor in the vicinity of the movable object.
However, Tama teaches and displaying an image showing a state in which the movable object and the user are paired with each other on the floor in the vicinity of the movable object (see Figs. 7 and 8 displaying whether an individual or in a group state).
It would have been obvious to a person of ordinary skill in the art to modify the device of Sasa to include the grouping state display of Tama so as to easily determine between groups of people and/or prevent people from getting lost (see Col. 7, Ln 10-15).
Regarding claim 2, Sasa in view of Tama teaches all the limitations of claim 1. Sasa further teaches wherein the processing circuitry displays an operation image for an operation about the pairing of the movable object and the user on the floor in the vicinity of the movable object, by using the projector, and the processing circuitry detects the user who is operating the operation image by using the detector (see Fig. 12 and 15 detecting the user and providing instructions to come closer, directions, and warnings of danger specifically for the detected user on the tour).
Regarding claim 3, Sasa in view of Tama teaches all the limitations of claim 2. Sasa further teaches wherein the processing circuitry displays the operation image in a region which is on the floor in the vicinity of the movable object and which is an effective detection range of the detector (see Fig. 1, input by stepping on the image).
Regarding claim 4, Sasa in view of Tama teaches all the limitations of claim 2. Sasa further teaches wherein the projector projects an image onto the floor in the vicinity of the movable object, and the processing circuitry displays an image including a line, a graphic, a character, or a combination of a line, a graphic, and a character, (see Fig. 15, arrow, exclamation warning, etc.)
 Sasa is not relied upon to teach as the image showing the state in which the movable object and the user are paired with each other, by using the projector.
However, Tama teaches as the image showing the state in which the movable object and the user are paired with each other, by using the projector  (see Figs. 7 and 8 displaying whether an individual or in a group state).
It would have been obvious to a person of ordinary skill in the art to modify the device of Sasa to include the grouping state display of Tama so as to easily determine between groups of people and/or prevent people from getting lost (see Col. 7, Ln 10-15).
Regarding claim 5, Sasa in view of Tama teaches all the limitations of claim 2. Sasa further teaches wherein the processing circuitry checks a progress situation of the operation on the operation image (see Fig. 15, tour guide mode checks to see position/location and distance of the user and updates image as needed).
Regarding claim 6, Sasa in view of Tama teaches all the limitations of claim 2. Sasa further teaches and the movable object are paired with each other on the floor in the vicinity of the movable object (see Fig. 15 and Pg. 1297 Ln 10-20).
Sasa is not relied upon to teach wherein the processing circuitry detects a companion of the user by using the detector, and when the companion is detected, the processing circuitry displays information showing that a group of the user and the companion.
However, Tama teaches wherein the processing circuitry detects a companion of the user by using the detector, and when the companion is detected, the processing circuitry displays information showing that a group of the user and the companion (see Figs. 7 and 8 displaying whether an individual or in a group state based on proximity).
It would have been obvious to a person of ordinary skill in the art to modify the device of Sasa to include the grouping state display of Tama so as to easily determine between groups of people and/or prevent people from getting lost (see Col. 7, Ln 10-15).
Regarding claim 7, Sasa in view of Tama teaches all the limitations of claim 1. Sasa further teaches the processing circuitry displays information showing that the user is paired with the movable object on the floor in the vicinity of the movable object, by using the projector  (see at least Pg. 1297 Col. 2, Ln 10-20 displaying dialog box if robot can detect user).
Sasa is not relied upon to teach wherein the processing circuitry communicates with a user terminal, the processing circuitry receives usage reservation data which the user transmits using the user terminal, and when the user who has transmitted the usage reservation data using the user terminal is detected.
However, Tama teaches wherein the processing circuitry communicates with a user terminal, the processing circuitry receives usage reservation data which the user transmits using the user terminal, and when the user who has transmitted the usage reservation data using the user terminal is detected (see Figs. 7 and 8 as well as Col. 7, Ln 34-55 disclosing the user identification tag can be a mobile phone or PDA).  
 It would have been obvious to a person of ordinary skill in the art to modify the device of Sasa to include the mobile phone/PDA of Tama so as to provide additional guidance to the user (see Col. 7, Ln 50-60).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasai (Sasai, Takuya; “Development of a Guide Robot interacting with the User using Information projection” Aug 2011, IEEE, Pg. 1297-1302; https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=5985849, hereinafter referred to as “Sasa”) in view of Tamayama et al. (U.S. Pat. 6,924,741) in further view of Merkel et al. (U.S. App. 2010/0153003 hereinafter “Merk”).
Regarding claim 8, Sasa in view of Tama teaches all the limitations of claim 1. Sasa further teaches corresponding to the information displayed on the floor in the vicinity of the movable object (see Fig. 15). 
Sasa and Tama are not relied upon to teach wherein the movable object includes a speaker, and the processing circuitry outputs a sound corresponding to the information displayed on the floor in the vicinity of the object, by using the speaker.
However, Merk teaches wherein the movable object includes a speaker, and the processing circuitry outputs a sound corresponding to the information displayed on the floor in the vicinity of the object, by using the speaker (see at least Para. 45 and Fig. 7).
It would have been obvious to a person of ordinary skill in the art to modify the device of Sasa and Tama with the speaker of Merk to provide additional guidance to the user (see Para. 46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2625